DETAILED ACTION
	The following action is in response to the election filed for application 16/751,282 on December 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is in condition for allowance, claims 6-9 have been rejoined and the previous election/restriction has been withdrawn.  All of the claims have been considered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the controller as claimed, and particularly including a process that sets the clutch mechanism to the disengagement state and causes the electric motor to generate torque for creep driving to perform motor creep driving, a torque reduction process that reduces torque generated by the electric motor when a brake pedal of the vehicle is depressed and the vehicle is stopped during the motor creep driving, and a preparation process that applies hydraulic pressure to the clutch mechanism during execution of the torque reduction process so that the clutch mechanism is set to an engagement preparation state, wherein a state in which the clutch mechanism is maintained immediately before the engagement state is defined as the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang ‘438 has been cited to show an engine 12, clutch 18, electric motor 14, pump 36, electric pump 38  and brake pedal 80, wherein the electric motor drives the vehicle during creep (paragraph 33, and if the brake is actuated, the electric motor turns off and the electric pump is used (claim 2).
	Soliman ’999 has been cited to show an engine 12, clutch 22, pump 53, electric pump 28, brake pedal 52, wherein an on-coming clutch is pressurized to a stand-by state by the electric pump when the engine is off (paragraph 35).
	Momo ‘625 has been cited to show a vehicle that is driven by an electric motor during a creep mode S102/S104, and while the vehicle speed is zero S112, the brake pedal is on S114 and the engine is off S116, an electric pump is pressurized to a predetermined flow rate S118 so that hydraulic oil can be supplied without excess or deficiency.
	

	Katakura ‘722 has been cited to show an engine Eng, clutch CL1, electric motor MG1, pump O/P and electric pump M/O/P, wherein when the vehicle is stopped S1, the brake pedal is actuated S2, the electric pump is driven at a set speed S5 for a certain time S8 in order to provide line pressure in the hydraulic lines to prevent line pressure hunting (paragraph 7).
	Blue ‘014 has been cited to show an engine 14, clutch 26, electric motor 18, pump 74 and electric pump, wherein when the engine is off and the clutch is open 102 (similar to creep conditions for vehicles with similar architecture) and then the impeller speed drops below a threshold 104 (similar to coming to a stop with a brake request while in creep for vehicles with similar architecture), the clutch is advanced to a touchpoint 106.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 12, 2022